DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-14, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jain (US 20170175455 A1).
With respect to claim 1, Jain discloses an activation control device for use in a downhole tool, comprising: a sealing ball (ball of valve 285 in fig. 2 or corresponding valve in figs. 3-7, 9), movably positionable proximate to a check valve seat, the sealing ball and check valve seat positioned between a source of fluid pressure (chamber 272 or bore 202 or corresponding chambers and bore in figs. 3-7 and 9) and a movable component (250 or corresponding members and in figs. 3-7 and 9), and the sealing ball and check valve seat forming a check valve that prevents the movable component from extending outwardly from the downhole tool during rotation when the sealing ball is seated in the check valve seat and permits the movable component to activate by extending outwardly from the downhole tool during rotation when the sealing ball is unseated in the check valve seat (member 250 or corresponding members and in figs. 3-7 and 9 cannot extend when valve 285 or corresponding valve in figs. 3-7, 9 is seated and can only extend when it is unseated allowing fluid to flow from chamber 274 into 272, see pgph. 29).
With respect to claim 2, Jain discloses wherein the check valve seat is formed by an apex of a conically-shaped compartment (shown clearly in fig. 3 for 387, structure of 385 and corresponding members in other figures will be the same it is simply misillustrated in the figures), and the sealing ball moves from the apex as a result of the downhole tool exceeding a predetermined revolution-per-minute (RPM) (pgph. 47) to permit the fluid pressure to activate the movable component thereby causing damping of vibrations or a change in movement of the downhole tool (extension of gage pads will naturally damp vibrations and change tool movement). 
With respect to claim 3, Jain discloses wherein the conically-shaped compartment has an angle of a conical side to a vertical centerline of the downhole tool, and wherein the angle of the conical side is predetermined to permit the sealing ball to move from the apex at a predetermined RPM of the downhole tool (pgph. 47).
With respect to claim 4, Jain discloses wherein the check valve is aligned with a vertical centerline of the downhole tool (fig. 6 shows this).
With respect to claim 5, Jain discloses a fluid piston (392, fig. 3) fluidly coupled between the check valve seat and the movable component (399) and a translation component (352) positioned between the fluid piston and the movable component (shown in fig. 3), wherein the fluid piston is activated by the fluid pressure when the sealing ball is unseated and the fluid piston exerts pressure against the translation component which exerts pressure against the movable component thereby causing the movable component to move (pgphs. 34, 35).
With respect to claim 7, Jain discloses wherein the movable component is unable to support drilling forces and returns to a non-extended position when the sealing ball is in a seated position (pgph. 30).
With respect to claim 12, Jain discloses wherein the activation control device does not use a turbine, a centrifugal clutch, or a linear actuator (pgphs. 27-33).
With respect to claim 13, Jain discloses wherein the downhole tool is used in well drilling operations and the activation control device is part of the downhole tool (pgph. 30).
With respect to claim 14, Jain discloses wherein the downhole tool comprises a drilling tool, and the movable component comprises a gauge pad (pgphs. 27, 25) or a reamer (pgph. 43).
With respect to claim 16, Jain discloses a method for activation control of a downhole tool, comprising: positioning a movably positionable sealing ball (ball of 285 or corresponding ball in figs. 3-7, 9) proximate to a check valve seat (seat of 285 or corresponding member in figs. 3-7, 9); and positioning the sealing ball and check valve seat between a source of fluid pressure and a movable component  (discussed supra), the sealing ball and check valve seat forming a check valve that prevents the movable component from extending outwardly from the downhole tool during rotation when the sealing ball is seated in the check valve seat (discussed supra) to affect revolution-per-minute (RPM), abate lateral shock or affect inclination of the downhole tool (gage pads being retracted will have effects on all of these), and permits the movable component to activate by extending outwardly from the downhole tool during rotation when the sealing ball is unseated in the check valve seat (discussed supra).
With respect to claim 17, Jain discloses coupling a fluid piston between the check valve seat and the movable component; and positioning a translation component between the fluid piston and the moveable component (discussed supra, see fig. 3), wherein the fluid piston is activatable by the fluid pressure when the sealing ball is unseated so that the fluid piston exerts vertical pressure against the translation component which exerts pressure against the movable component to move the movable component outwardly from the downhole tool (pgphs. 34, 35).
With respect to claim 18, Jain discloses a method of activation control of a downhole tool, comprising: causing rotation of a downhole tool (pgph. 47) and causing a sealing ball to unseat from a check valve seat (discussed supra), the sealing ball and check valve seat positioned between a source of fluid pressure (374) and a movable component (380), the unseated sealing ball permitting the fluid pressure to flow to the moveable component (380) to activate the movable component by moving from a first position to a second position during rotation to alter revolution-per-minute (RPM) of the downhole tool rotation or change an inclination of the downhole tool (pgph. 47, extension of gage pads will affect RPM).
With respect to claim 19, Jain discloses wherein the sealing ball unseats from the check valve seat due to the rotation exceeding a predetermined RPM (pgph. 47).
Claim(s) 1, 5, 6, 12-14, and 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fuller (US 20150322725 A1).
With respect to claim 1, Fuller discloses  an activation control device for use in a downhole tool, comprising: a sealing ball (ball of valve 126, shown clearly in fig. 3), movably positionable proximate to a check valve seat (shown in fig. 3), the sealing ball and check valve seat positioned between a source of fluid pressure (fluid in bore of 136) and a movable component (118 or 104), and the sealing ball and check valve seat forming a check valve that prevents the movable component from extending outwardly from the downhole tool during rotation when the sealing ball is seated (since no pressure can enter chamber 134 when the ball is seated) in the check valve seat and permits the movable component to activate by extending outwardly from the downhole tool during rotation when the sealing ball is unseated in the check valve seat (pgphs. 39-41).
With respect to claim 5, Fuller discloses a fluid piston (118) fluidly coupled between the check valve seat and the movable component (104) and a translation component (120) positioned between the fluid piston and the movable component (shown in fig. 4), wherein the fluid piston is activated by the fluid pressure when the sealing ball is unseated and the fluid piston exerts pressure against the translation component which exerts pressure against the movable component thereby causing the movable component to move (pgphs. 38-41).
With respect to claim 6, Fuller discloses wherein the translation component is biased by a tensioning mechanism (128) for moving the translation component towards the fluid piston when the sealing ball is seated (pgph. 34).
With respect to claim 12, Fuller discloses wherein the activation control device does not use a turbine, a centrifugal clutch, or a linear actuator (pgphs. 39-41).
With respect to claim 13, Fuller discloses wherein the downhole tool is used in well drilling operations and the activation control device is part of the downhole tool (pgph. 39-41).
With respect to claim 14, Fuller discloses wherein the downhole tool comprises a drilling tool, and the movable component comprises a reame0 or gauge pads (pgph. 33).
The limitations of claims 16-18 are substantially similar to those of claims 1 and 5 discussed supra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in light of Ricks (US 6009945 A).
With respect to claim 15, Jain fails to disclose the size of the check valve, which is the size of the activation device as disclosed by Applicant in fig. 4 and the related discussion in the instant specification.
Nevertheless, Ricks discloses that ball check valves of 3/8 inch diameter are well known to use downhole (col. 6 ll. 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a check valve less than an inch squared in cross section as taught by Ricks since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190178055 A1 recites in figs. 2A, 2B and pgph. 32 that centrifugally operated valve 230 can be used to extend a reamer when ball is unseated and retract the reamer when the ball is seated which can be directly applied to the claims or combined with Fuller using ‘055 as a base reference to demonstrate an obvious method of providing fluid pressure to a reamer with a valve opened by centrifugal force. Devices such as US 20150354320 A1 and US 20140246246 A1 also read on the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/03/2022